DETAILED ACTION
Applicants' arguments and claim amendments, both filed December 2, 2020, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b) - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 6, 9 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention. Specifically, Claim 1 currently recites: “an oral are composition, comprising: a soluble zinc polyphosphate complex wherein the complex is made by combining zinc chloride and sodiumhexametaphosphate…and…water… wherein the zinc chloride and the sodium hexametaphosphate are in sufficient amounts to provide a 20:1 ratio of phosphorus to chloride in the recited complex”. As currently amended, it is unclear whether the zinc chloride and hexametaphosphate are required 
Further, it is unclear whether the claim requires the complex to have a 20:1 ratio of P:Zn as indicated by “provide a 20:1 mole ratio of phosphorous to zinc in the recited complex” or whether the claim requires only amounts of ingredients which could form a complex having a 20:1 P:Zn ratio (i.e. at least 20 atoms of P and 1 atom of Zn).  Consistent with the broadest reasonable interpretation and plain meaning of MPEP 2111, the latter interpretation is used herein for Application of prior art. 
Examiner notes that Applicants have repeatedly been asked to clarify whether the claims required “(1) the ingredients zinc chloride and sodium hexametaphosphate in sufficient amounts to provide a 20:1 ratio of phosphorous to [zinc] in the complex” or “(2) the complex is required to have a 20:1 ratio of phosphorous to [zinc]”. Applicants most recently responded that “[t]he claims are amended to clarify that the sodium hexametaphosphate and zinc chloride are in sufficient amounts to provide a 20:1 mole ratio of phosphorous to zinc in the recited complex” (emphasis added by Examiner). Applicants thus chose not to require the complex to have a 20:1 ratio.  
If Applicants wish for the claim to require the complex to have a 20:1 ratio, the claims must be amended to remove the product-by-process language and explicitly recite: an oral care composition comprising a soluble zinc polyphosphate complex having a P:Zn ratio of 20:1 (or similar). 


Claim Rejections - 35 USC § 102 - Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 9 and 10 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glandorf (U.S. 2007/0025928 – provided on IDS dated 8/2/2017). 
Glandorf teaches a composition comprising ‘Glass H’ polyphosphate having approximately 21 units and ZnCl2 and a solvent comprising water [0097-0102]. Glass H is sodium polyphosphonate [0110].
Examiner notes that the claims take the form of a product-by-process. As such, the claims are only limited by the structure recited and are not limited by recited manipulations of the steps to form the product. MPEP 2113.


Anticipation Remarks
Applicants argue that Glass H is not a form of sodium hexametaphosphate because one of skill in the art would recognize the term “hexa” in sodium hexametaphosphate as referring to a 6-chain form of sodium hexametaphosphate. 
Examiner disagrees. Applicants’ argument supports Examiners position that there are different forms of sodium hexametaphosphate. The instant claims are examined under the broadest reasonable interpretation (BRI) standard. MPEP 2111. Because the term “hexametaphosphate” is frequently used interchangeably with n+2 Pn03n+i, n=6, 13, 21, or 28 and U.S.P. 6,570,046 at col 5 “hexametaphosphate ((CH3)2N)3PO)”,) the term “hexametaphosphate” is interpreted under the BRI as polyphosphate.  Applicants have not defined the term hexametaphosphate to limit it to a cyclic 6-unit polyphosphate. Accordingly, Applicants argument is unpersuasive. 

Applicants argue that the amended claims “require a zinc polyphosphate complex with a phosphorous to zinc mole ratio of 20:1”. Examiner has not demonstrated such, so the rejection should be withdrawn. 
Examiner disagrees. It is improper to import limitations from the specification into the claims. MPEP 2111.01(II). Here, the claims do not require a complex having a 20:1 phosphorous to zinc mole ratio as Applicants allege. As discussed above in the 112 rejection, Applicants were asked to clarify whether the claims required “(1) the ingredients zinc chloride and sodium hexametaphosphate in sufficient amounts to provide a 20:1 ratio of phosphorous to [zinc] in the complex” or  “(2) the complex is required to have a 20:1 ratio of phosphorous to [zinc]”. Applicants responded that “[t]he claims are amended to clarify that the sodium hexametaphosphate and zinc chloride are in sufficient amounts to provide a 20:1 mole ratio of phosphorous to zinc in the recited complex” thereby choosing not to require the complex to have a 20:1 ratio.  As currently amended, the claims only require the zinc chloride and sodium hexametaphosphate used in the process of making the zinc polyphosphate complex are in a sufficient amount to provide a 20:1 P:Zn ratio in the complex. They do not require that a complex 

Applicants argue that Glandorf teaches a ratio of “zinc and polyphosphate”, and not a ratio of zinc to phosphorous as the Applicant’s claims require here. Both the numerical mole ratio of the Applicant’s complex, as well as the components of the complex, are both outside of what is disclosed by Glandorf. Applicants reiterate that the claims have been amended to require a 20:1 mole ratio of P:Zn in the recited complex. 
Examiner disagrees. The instant claims recite an oral care composition comprising “a soluble zinc polyphosphate complex…made by combining zinc chloride and sodium hexametaphosphate… wherein the zinc chloride and the sodium hexametaphosphate are in sufficient amounts to provide a 20:1 mole ratio of phosphorous to zinc in the recited complex”. The claims therefore take the form of a product-by-process. The claims require an oral care composition comprising a zinc polyphosphate complex. The remainder of the claim pertains to the process used to produce the complex. MPEP 2113 states that product-by-process claims are not limited by manipulations of the recited steps. Accordingly, Applicants argument that the zinc 




Claim Rejections – 35 U.S.C. § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner 
Claims 1, 6, 9 and 10 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Glandorf (U.S. 2007/0025928 - provided on IDS dated 8/2/2017). 
Glandorf teaches a polyphosphate having four or more phosphate units complexing with zinc to form a zinc-polyphosphate complex [0098] [0101]. The polyphosphate may be hexametaphosphate [0043]. The most preferred polyphosphate is Glass H, which contains approximately 21 units [0043] and is provided as the sodium salt [0110]. Zinc is provided as ZnCl2 [0101]. The solvent comprises water [0055]. 
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention and following the teachings of Glandorf to combine the elements taught according to known methods to yield predictable results. See MPEP 2143. Further, where all of the instantly recited structural limitations are met, there is a reasonable expectation that the functional limitations are also met based on the fact that the function of a composition is based on the structure of the composition. 


Obviousness Remarks
Applicants argue that Glandorf fails to teach the structure of the complex in the oral care composition being a 20:1 mole ratio of P:Zn in the recited complex. 
Examiner disagrees. As discussed above, the instant claims take the form of a product-by-process. In the recited process, “the zinc chloride and sodium hexametaphosphate are in sufficient amounts to provide a 20:1 mole ratio of sufficient amount the zinc chloride and sodium hexametaphosphate to form a complex having a 20:1 ratio of P:Zn is very different from requiring formation of a complex having a 20:1 ratio of P:Zn. 
A method requiring enough wheels to produce a car does necessitate that a car was produced. Rather, a method of adding four wheels may produce a rollerblade. Thus, Applicants argument that the method requires a sufficient amount of zinc chloride and sodium hexametaphosphate to produce a complex having a 20:1 ratio, so a complex having a 20:1 ratio was formed is unpersuasive. 

Applicants argue that even if zinc was used as a polyvalent cation source that did complex with the polyphosphate agent in Glandorf - a point which the Applicant does not concede, and which the Examiner has not demonstrated necessarily occurs - it is not clear that one of skill in the art would have even taken and select the resulting polyphosphate complex for use in an oral care composition for occluding dentinal tubules. This is because a zinc-polyphosphate complex in Glandorf addresses a very different problem that what is described here - e.g., Glandorf uses zinc as a competitive chelator to stannous, not as an ion source for a complex that could be used for treating dentinal tubules in an oral care composition when mixed with a protein to form a precipitate. Thus, the rejection should be withdrawn. 
Examiner disagrees. The instant claims are drawn to a product-by-process. As such, the claims are not limited by the manipulations of the steps recited in the process limitations. In their current form, the instant claims do not require the recited complex to undergo any steps.  The zinc-polyphosphate complex of Glandorf is capable of 

Applicants argue that they have provided unexpected results. Specifically, Applicants allege that the examples provided in the instant specification demonstrate a 20P:1Zn molar ratio produces a soluble polyphosphate solution and when the solution is mixed with BSA protein, the solution starts to precipitate for treating dentinal tubules in an oral care composition. Thus, the rejection should be withdrawn. 
Examiner disagrees. A prima facie case of obviousness is established above. Solutions of soluble zinc polyphosphates are taught by the prior art. There is a reasonable expectation that these prior art solutions can be mixed with BSA to form a precipitate in the same way as the instantly claimed generic “soluble zinc polyphosphate complex”.   Moreover, Applicants have failed to compare the solutions instantly claimed with those of the closest prior art as required by MPEP 716.02(e). Thus, no determination on unexpectedness can be made at this time. Further, Applicants data is not commensurate in scope with the instant claims because the data is limited to certain amounts of the components while the claims permit any amount of all components. Accordingly, the rejection is maintained. 

Applicants argue:
This case is analogous to the Federal Circuit case of Leo Pharmaceuticals, where the Federal Circuit reversed this Board to find that a formulation comprising a vitamin D analogue, a corticosteroid, and a particular type of solvent was not obvious over art disclosing corticosteroid formulations using the solvent in view of other art disclosing a formulation comprising vitamin D and corticosteroid. The Court found that the problem addressed by selection of the combination together with the particular solvent - that of addressing storage instability issues in the combination product - was not known, thus the Leo Pharmaceuticals, the problems addressed are altogether different from those addressed by the art cited. In other words, it is not clear why one of skill in the art would have had a reasonable expectation of success that the Applicant’s recited complex would have been effective in occluding dentinal tubules when Glandorf does not even address this particular issue.

Examiner disagrees. Leo claimed a composition. The claims did not take the form of a product by process, as here. Leo was rejected over three separate references, whereas the instant claims are rejected over a single reference. The court in Leo found that the board overlooked unexpected results which were presented during prosecution. Here, Applicants have not presented unexpected results. Applicants seem to be arguing that because the cited prior art solves a different problem than the instant application purports to solve, the prior art cannot render claims obvious. Not only is Applicants argument deficient, it is in direct conflict with MPEP 2144(IV), which states that rationale different from Applicants is permissible. Thus, Applicants argument is unpersuasive. 

Applicants submit that the recitations of a phosphorous to zinc molar ratio of 20:1 and water should place the claims commensurate in scope with the unexpected results. 
Examiner disagrees. The instant claims take the form a product-by-process, so water is not required by the claim. It is improper to import limitations from the specification into the claims. MPEP 2111.01(II). 


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 9 and 10 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent 5,000,944; claims 1-37 of U.S. Patent No. 7,763,235, claims 1-18 of U.S. Patent No. 8,071,077; Claims 1-9 of U.S. Patent 8,628,755; 1-8 of U.S. Patent No. 8,652,444; 1-21 of U.S. Patent No. 9,005,586; 1-20 of U.S. Patent No. 9,504,634; 1-25 of U.S. Patent No. 9,801,795; 1-18 of U.S. Patent No. 9,877,903; 1-20 of U.S. Patent No. 9,913,784, claims 1-14 of U.S. Patent No. 10,098,829; and claims 1-6 of U.S. Patent No.10,350,151 each taken in view of Glandorf (U.S. 2007/0025928 - provided on IDS dated 8/2/2017). Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have found it obvious to mix a zinc salt and a polyphosphonate, thereby forming a soluble polyphosphonate complex. In choosing a zinc salt and a ratio of zinc salt to phosphate to zinc, one of ordinary skill in the art would following the patented claims would have found it obvious to choose zinc chloride, sodium hexametaphosphate and a ratio of about 21:1 as taught by Glandorf.
Nonstatutory Double Patenting Remarks 
Applicants submit that for the reasons expressed in the arguments above, the rejections herein should be withdrawn. If the above arguments do not differentiate the instant claims from the cited patents, that the double patenting rejections be held in abeyance until such time that allowable subject matter is indicated. 
Examiner disagrees. For the reasons stated above, Applicants argument are unpersuasive. Accordingly, the rejections are maintained until otherwise allowable subject matter is indicated. 


Conclusion/Correspondence
No claims are currently allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612